DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 102 and 103
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Applicant’s arguments are directed towards Flocard not teaching Applicant’s newly amended claim limitation for independent claim 1 (Remarks page 6). However, independent claim 1 is now rejected under 35 USC 103 as unpatentable over Flocard US 20080307582 A1, hereinafter Flocard, in view of Hung et al US 20060117488 A1, hereinafter Hung. 
Hung teaches Applicant’s newly amended claim limitation “such that, after the portion of the second layer is deflated, the adjacent cells of the first layer in the prone therapy region that are held together produce a hammocked arrangement above the portion of the second layer” (at least Fig. 6 and [0021] “The air pump firstly injects air into air pipe 40 so as to inflate A gasbags 4, whereas B gasbags 5 are kept flat […] Alternative inflating two sets of A gasbags 4 and B gasbags 5 results in a periodic and alternative up and down motion along each of the receptacle channels 31”. In other words, the lower layer of inflatable cells (Fig. 6 element 5) is initially deflated while the upper layer of inflatable cells (Fig. 6 element 4) is inflated, and in this situation, the upper layer is suspended like a hammock (Fig. 6).).
It would have been obvious to a person having ordinary skill in the art to have modified the mattress of Flocard with the hammock suspension of the upper layer taught by Hung because both are directed towards the same field of endeavor of inflatable mattresses and doing so involves use of a 
Applicant’s arguments regarding the dependent claims are unpersuasive for the same reasons detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Flocard et al US 20080307582 A1, hereinafter Flocard, in view of Hung et al US 20060117488 A1, hereinafter Hung.
	Re Claim 1, Flocard teaches:
	A mattress (at least [Abstract] “mattress”.) comprising: a support surface for supporting the body of a patient (at least Fig. 1 element 11 and [0053] “a mattress that is suitable for supporting the body of an individual, in particular of a patient, and that comprises a removable cover 11 containing a top layer formed by a therapeutic mattress 12”.); 
a plurality of inflatable cells arranged below the support surface (at least Fig. 1 elements 12 and 13), the plurality of inflatable cells being arranged in layers comprising: 
a first layer of inflatable cells arranged below the support surface (at least Fig. 1 and [0054] “The therapeutic mattress is made up of inflatable air elements or cells 121 that are adjacent to one another”.); and 
a second layer of inflatable cells arranged below the first layer (at least Fig. 1 and [0058] “the bottom mattress 13 of the device is, like the therapeutic mattress 12, made up of a plurality of individually inflatable elements or cells 131 suitable for being connected to the pneumatic inflation”.), wherein each inflatable cell of the first layer is arranged above at least one cell of the second layer (at least Fig. 1); and 
a valve system comprising a plurality of valves, each valve being fluidly connected to an inflatable cell of the second layer of the plurality of inflatable cells (at least [0058] “the bottom mattress 13 of the device is, like the therapeutic mattress 12, made up of a plurality of individually inflatable elements or cells 131 suitable for being connected to the pneumatic inflation and pressure regulation device 2”.) and each valve being controllable to enable inflation and deflation of the inflatable cell such that the inflatable cells of the second layer are selectively deflatable on actuating the valves of the valve system (at least Figs. 3-3A element C and [0084] “all of which mattress layers are formed of individually inflatable elements, each of which is connected via air feed and/or discharge means such as solenoid valves and pipes/tubes to a pneumatic inflation and regulation device 2”.), 
wherein the mattress comprises a prone therapy region comprising at least a portion of the first layer of inflatable cells and a portion of the second layer of inflatable cells, the portion of the second layer being below the portion of the first layer (at least Fig. 1), wherein one or more of the valves of the valve system is fluidly connected to an inflatable cell of the second layer in the prone therapy region, and wherein adjacent cells of the first layer in the prone therapy region are held together (at least [0013] “Each of the zones of the therapeutic mattress is provided with solenoid valves and with pipes or tubes .
Flocard does not explicitly teach:
such that, after the portion of the second layer is deflated, the adjacent cells of the first layer in the prone therapy region that are held together produce a hammocked arrangement above the portion of the second layer.
However, Hung teaches:
such that, after the portion of the second layer is deflated, the adjacent cells of the first layer in the prone therapy region that are held together produce a hammocked arrangement above the portion of the second layer (at least Fig. 6 and [0021] “The air pump firstly injects air into air pipe 40 so as to inflate A gasbags 4, whereas B gasbags 5 are kept flat […] Alternative inflating two sets of A gasbags 4 and B gasbags 5 results in a periodic and alternative up and down motion along each of the receptacle channels 31”. In other words, the lower layer of inflatable cells (Fig. 6 element 5) is initially deflated while the upper layer of inflatable cells (Fig. 6 element 4) is inflated, and in this situation, the upper layer is suspended like a hammock (Fig. 6).).
It would have been obvious to a person having ordinary skill in the art to have modified the mattress of Flocard with the hammock suspension of the upper layer taught by Hung because both are directed towards the same field of endeavor of inflatable mattresses and doing so involves use of a known technique (hammock suspension of the upper layer when the lower layer is deflated as taught by Hung) with a known device (mattress taught by Flocard) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the top surface of the cushion is brought into a complex, point-by-point fluctuating motion” (Hung [0021]).
Re Claim 2, the combination of Flocard and Hung teaches:
	The mattress of claim 1 (detailed with respect to claim 1). 

wherein in the prone therapy region each inflatable cell of the first layer of inflatable cells is fluidly connected to a valve of the valve system, such that the valve system is configured to selectively enable inflation and deflation of each of the inflatable cells of the first layer individually (at least [0013] “Each of the zones of the therapeutic mattress is provided with solenoid valves and with pipes or tubes adapted to be connected to an inflation and regulation device that is generally independent from the mattress” and [0084] “all of which mattress layers are formed of individually inflatable elements, each of which is connected via air feed and/or discharge means such as solenoid valves and pipes/tubes to a pneumatic inflation and regulation device 2”.).
Re Claim 3, the combination of Flocard and Hung teaches:
The mattress of claim 1 (detailed with respect to claim 1). 
Flocard further teaches:
wherein adjacent cells of the first layer in the prone therapy region are bonded together (at least Fig. 1 and [0055] “regardless of whether it is in the central zone 12C or in one of the zones 12A, 12B, each of the inflatable elements 121 is provided with or co-operates with at least one pneumatic air feed and/or discharge means connected to and suitable for being actuated by a pneumatic inflation and pressure regulation device 2 received”.).
Re Claim 7, the combination of Flocard and Hung teaches:
The mattress of claim 1 (detailed with respect to claim 1). 
Flocard further teaches:
wherein: the mattress has a length extending from a head end to a foot end (at least Fig. 1 and [0054] “a first zone 12A for supporting the torso and the head; a second zone 12B for supporting the legs and the feet; and a third zone 12C interposed between the zones 12A and 12B and for supporting the pelvis”.); 
the first layer of inflatable cells are arranged side-by-side in a row along the length of the mattress from the head end to the foot end (at least Fig. 1 element 12); and 
the second layer of inflatable cells are arranged side-by-side in a row along the length of the mattress from the head end to the foot end (at least Fig. 1 element 13).
Re Claim 8, the combination of Flocard and Hung teaches:
The mattress of claim 1 (detailed with respect to claim 1). 
Flocard further teaches:
wherein at least one of: the inflatable cells of the second layer extend substantially in the direction of the width of the mattress; and the inflatable cells of the first layer extend substantially in the direction of the width of the mattress (at least [0054] “inflatable air elements or cells 121 that are adjacent to one another and that extend in a direction ZZ' that is perpendicular to the longitudinal direction XX' of the device 1”.).
Re Claim 9, the combination of Flocard and Hung teaches:
The mattress of claim 1 (detailed with respect to claim 1). 
Flocard further teaches:
wherein: the mattress has a length and the mattress is divided along its length into at least four zones; and the second layer of inflatable cells comprises at least four inflatable cells, the second layer comprising at least one inflatable cell in each zone of the mattress (at least Fig. 1, from left to right, elements 131, 3, 131, and 2.).
Re Claim 10, the combination of Flocard and Hung teaches:
The mattress of claim 9 (detailed with respect to claim 9). 
Flocard further teaches:
wherein adjacent inflatable cells of the first layer are secured together (at least [0024] “at least one inflatable top layer made up of a plurality of adjacent elements that are secured together and that .
Re Claim 11, the combination of Flocard and Hung teaches:
The mattress of claim 1 (detailed with respect to claim 1). 
Flocard further teaches:
wherein the plurality of inflatable cells further comprise a third layer comprising at least one inflatable cell (at least Fig. 7 element 131), wherein each inflatable cell of the second layer is arranged above at least one inflatable cell of the third layer (at least Fig. 7 element T2).
Re Claim 12, the combination of Flocard and Hung teaches:
A mattress system comprising: the mattress as claimed in claim 1 (detailed with respect to claim 1). 
Flocard further teaches:
and a fluid supply device comprising: a compressor fluidly connectable to the plurality of inflatable cells and operable to supply fluid to the plurality of inflatable cells to inflate the cells; and a controller configured to control the supply of fluid to the inflatable cells to control inflation and deflation of the cells (at least [0055] “each of the inflatable elements 121 is provided with or co-operates with at least one pneumatic air feed and/or discharge means connected to and suitable for being actuated by a pneumatic inflation and pressure regulation device 2”.).
Re Claim 13, the combination of Flocard and Hung teaches:
The mattress system of claim 12 (detailed with respect to claim 12). 
Flocard further teaches:
wherein the fluid supply device comprises one or more fluid supply conduits, each fluid supply conduit comprising an inlet for connection to the compressor and a plurality of outlets, each inflatable cell being fluidly connected to a fluid supply conduit of the fluid supply device (at least [0055] “each of .
Re Claim 14, the combination of Flocard and Hung teaches:
The mattress system of claim 12 (detailed with respect to claim 12). 
Flocard further teaches:
wherein: the controller is configured to supply fluid to the first layer of inflatable cells in one of a continuous pressure mode, in which the cells of the first layer are inflated at a substantially continuous pressure, and an alternating-pressure mode (at least [0082] “the pressure regulation modes for regulating the pressures of the cells 121, 131 of the therapeutic mattress layer 12 and of the bottom mattress layer 13 respectively, i.e. alternating-pressure or continuous-pressure regulation”.), in which cells of the first layer are inflated and deflated simultaneously, and in alternation (at least [0011] “certain inflatable elements of the support device that are uniformly distributed along the length thereof are inflated and deflated simultaneously and in alternation”.); 
the controller is configured to supply fluid to the second layer of inflatable cells in a continuous pressure mode, in which the cells of the first layer are inflated at a substantially continuous pressure (at least [0082] “the pressure regulation modes for regulating the pressures of the cells 121, 131 of the therapeutic mattress layer 12 and of the bottom mattress layer 13 respectively, i.e. alternating-pressure or continuous-pressure regulation”.); 
adjacent cells of the first layer are held together (at least [0024] “at least one inflatable top layer made up of a plurality of adjacent elements that are secured together and that are individually inflatable with a fluid, in particular air, via a pneumatic inflation and pressure regulation device”.); and 
the inflatable cells of the second layer are selectively deflatable on actuating the valves of the valve system (at least [0058] “the bottom mattress 13 of the device is, like the therapeutic mattress 12, individually inflatable elements or cells 131 suitable for being connected to the pneumatic inflation and pressure regulation device 2”.).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Flocard in view of Hung and further in view of Driscoll JR et al US 20120304391 A1, hereinafter Driscoll.
Re Claim 4, the combination of Flocard and Hung teaches:
The mattress of claim 1 (detailed with respect to claim 1). 
Flocard further teaches:
wherein the valve system comprises one or more multiway valves, each multiway valve being fluidly connected to an inflatable cell of the first layer in the prone therapy region (at least [0084] “all of which mattress layers are formed of individually inflatable elements, each of which is connected via air feed and/or discharge means such as solenoid valves and pipes/tubes to a pneumatic inflation and regulation device 2”.), and each multiway valve comprising: 
The combination of Flocard and Hung does not explicitly teach:
an inlet connectable to a fluid supply device; and 
a plurality of outlets, one of the outlets being connected to the inflatable cell of the first layer, one of the outlets being connected to a first one of the cells of the second layer, one of the outlets being connected to an exhaust, and one of the outlets being connected to a second one of the cells of the second layer, 
wherein each multiway valve is configured to selectively direct fluid from the inlet to one of the plurality of outlets.
However, Driscoll teaches:
an inlet connectable to a fluid supply device (at least Fig. 19 “inlet”.); and 
a plurality of outlets, one of the outlets being connected to the inflatable cell of the first layer (at least Fig. 19 “manifold outlets”, which are above for connecting to the upper first layer), one of the outlets being connected to a first one of the cells of the second layer (at least Fig. 19 “exhaust”, which is the same level for connecting to an adjacent cell of the second layer), one of the outlets being connected to an exhaust (at least Fig. 19 “exhaust”), and one of the outlets being connected to a second one of the cells of the second layer (at least Fig. 19 “manifold outlets” and [0100] “In this illustrative embodiment, only solenoid valve 2010 is open, and thus only the chamber (or chambers) of the air mattress connected to the manifold outlet corresponding to solenoid valve 2010 is filled”.), 
wherein each multiway valve is configured to selectively direct fluid from the inlet to one of the plurality of outlets (at least [0100] “it will be appreciated that any number of the solenoid valves 1810, 1811, 2010, 2011 corresponding to manifold outlets may be opened such that any number of chambers may be simultaneously tilled or dumped”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination of Flocard and Hung with the valve taught by Driscoll because both are directed towards the same field of endeavor of inflatable mattresses with valves and doing so involve combining a known prior art element (the multivalve taught by Driscoll) with a known device (the solenoid valves taught by the combination of Flocard and Hung) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the integrated housing 2100 is further capable of simultaneously dumping different amounts of gas from both sides of the integrated housing 2100, filling both sides of the integrated housing 1100 to different amounts of pressure, or dumping a certain amount from one side while filling the other side with a different amount” (Driscoll [0103]).
Re Claim 5, the combination of Flocard, Hung, and Driscoll teaches:
The mattress of claim 4 (detailed with respect to claim 4). 

wherein in the prone therapy region: the first and second layers of inflatable cells comprise the same number of inflatable cells (at least Fig. 7 elements T1 and T2); 
each inflatable cell of the second layer is arranged below a corresponding inflatable cell of the first layer (at least Fig. 7 elements T1 and T2); 
the valve system comprises a plurality of the multiway valves (at least [0084] “all of which mattress layers are formed of individually inflatable elements, each of which is connected via air feed and/or discharge means such as solenoid valves and pipes/tubes to a pneumatic inflation and regulation device 2”.); and 
each inflatable cell of the first layer is fluidly connected to one of the multiway valves of the valve system, such that the valve system is configured to selectively enable inflation and deflation of each of the inflatable cells of the first layer individually (at least Fig. 1 and [0055] “regardless of whether it is in the central zone 12C or in one of the zones 12A, 12B, each of the inflatable elements 121 is provided with or co-operates with at least one pneumatic air feed and/or discharge means connected to and suitable for being actuated by a pneumatic inflation and pressure regulation device 2 received”.).
Re Claim 6, the combination of Flocard, Hung, and Driscoll teaches:
The mattress of claim 5 (detailed with respect to claim 5). 
The combination of Flocard and Hung does not explicitly teach:
wherein in the prone therapy region each multiway valve is arranged such that the first and second ones of the inflatable cells of the second layer that are fluidly connected to outlets of the multiway valve are arranged on opposite sides of the inflatable cell of the second layer that is arranged below the inflatable cell of the first layer that is fluidly connected to an outlet of the multiway valve.
However, Driscoll teaches:
wherein in the prone therapy region each multiway valve is arranged such that the first and second ones of the inflatable cells of the second layer that are fluidly connected to outlets of the multiway valve are arranged on opposite sides of the inflatable cell of the second layer that is arranged below the inflatable cell of the first layer that is fluidly connected to an outlet of the multiway valve (at least Fig. 21 and [0102] “that the manifold chamber of integrated housing 2000 is divided into two separate manifold chambers in integrated housing 2100. Separating the manifold chamber into two manifold chambers allows each set of disks to service different manifold outlets separately, making it possible to perform a fill operation with one set of disks for one or more chambers while simultaneously performing a dump operation with the other set of disks for one or more other chambers”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress taught by the combination of Flocard and Hung with the valve taught by Driscoll because both are directed towards the same field of endeavor of inflatable mattresses with valves and doing so involve combining a known prior art element (the multivalve taught by Driscoll) with a known device (the solenoid valves taught by the combination of Flocard and Hung) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the integrated housing 2100 is further capable of simultaneously dumping different amounts of gas from both sides of the integrated housing 2100, filling both sides of the integrated housing 1100 to different amounts of pressure, or dumping a certain amount from one side while filling the other side with a different amount” (Driscoll [0103]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/GEORGE SUN/Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        4/6/2021